Citation Nr: 0728568	
Decision Date: 09/12/07    Archive Date: 09/25/07

DOCKET NO.  05-09 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of service connection for residuals of defective 
musculature, left thumb, postoperative tendon transfer (left 
thumb disability).


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1969 to 
February 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  The veteran was scheduled for a Board 
hearing in July 2007; however, he failed to appear for this 
hearing and provided no explanation for his absence.  His 
hearing request, therefore, is deemed withdrawn. See 38 
C.F.R. §§ 20.702(d); 20.704(d) (2006).  


FINDINGS OF FACT

1.  The RO denied service connection for a left thumb 
disability in November 1971 and notified the veteran of the 
decision and of his appellate rights; but, he did not timely 
appeal that determination, and the decision became final.

2.  Evidence received since the November 1971 is new, but 
cumulative.


CONCLUSION OF LAW

1.  The RO's unappealed November 1971 decision that denied 
service connection for a left thumb disability is final.  38 
U.S.C.A. § 4005 (West 1970); 38 C.F.R. §§ 3.104(a), 3.160(d), 
19.153, 19.154 (1971).

2.  Evidence received since the November 1971 RO rating 
decision is not material; the claim of entitlement to service 
connection for left thumb disability is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete, or substantially complete, 
application for benefits, VA is required to notify the 
claimant of any information, and any medical or lay evidence, 
that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2006).  The 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  See Sanders v. Nicholson, No. 06-7001 (Fed. 
Cir. May 16, 2007).  The notice should be provided to a 
claimant before the initial RO decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

In a November 2003 letter, the RO satisfied VA's foregoing 
notice requirements such that a reasonable person could be 
expected to understand what was needed to substantiate his 
claim, and thus the essential fairness of the adjudication 
was not frustrated.  Accordingly, the Board concludes that, 
even assuming a notice error, that error was harmless.  See 
Medrano v. Nicholson, No. 04-1009 (U.S. Vet. App. Apr. 23, 
2007); Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006).

In dealing with VA's duties to notify and assist in the 
context of an application to reopen a previously and finally 
disallowed claim, the United States Court of Appeals for 
Veterans Claim (Federal Court) has held that a claimant must 
be notified of the evidence and information that is necessary 
to reopen the claim, i.e., definitions of "new" and 
"material" evidence; as well as evidence previously lacking 
to establish his entitlement to the underlying claim.  See 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  The RO's November 
2003 letter satisfied the requirements set out in Kent.

The Board also notes that the U.S. Court of Appeals for 
Veterans Claims (Court) has added further requirements to 
what must be contained in the initial notice that is provided 
with regard to downstream elements of a claim for service 
connection. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  The veteran was not notified as to all of the 
elements outlined in Dingess.  However, as service connection 
is not warranted in this case, the Board finds that any 
failure to provide the veteran with additional notice 
regarding the disability rating or effective date elements of 
the claim on appeal has not resulted in any prejudice.

With respect to VA's duty to assist, the Board notes that 
pertinent records from all relevant sources identified by 
him, and for which he authorized VA to request, have been 
associated with the claims folder.  38 U.S.C.A. § 5103A.  The 
veteran has not been afforded a VA examination in connection 
with his claim.  The Board notes that in Paralyzed Veterans 
of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 
1341-44 (Fed. Cir. 2003), the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) specifically upheld 
the validity of 3.159(c)(4)(iii), and held that in the 
absence of new and material sufficient to reopen a claim, VA 
was not required to afford a VA examination or obtain a 
medical opinion.  

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with the duties 
to notify and assist obligations set forth in 38 U.S.C.A. 
§ 5103(a).  Overall, the facts relevant to this appeal have 
been properly developed and there is no further action to be 
undertaken to comply with the provisions of 38 U.S.C.A. §§ 
5103, 5103A, or 38 C.F.R. § 3.159.

Background & Analysis

The veteran entered service with a congenital thumb 
disability (absence of thenar eminence muscles) for which 
remedial surgery was attempted in service.  Following his 
discharge for service, the veteran submitted an application 
for VA benefits, and he was examined for VA purposes.  That 
showed the veteran could make a fist, had full extension and 
flexion of the fingers, could adduct the thumb and had fair 
pincer power with partial opposition to the tips of the 
second, third and fourth fingers.  Given the evidence of a 
pre-service disability without evidence of aggravation in 
service, the claim was denied in November 1971.  Because the 
veteran did not submit a Notice of Disagreement (NOD) to this 
rating decision, it became final based on the evidence then 
of record.  38 U.S.C.A. § 4005 (West 1970); 38 C.F.R. §§ 
3.104(a), 3.160(d), 19.153, 19.154 (1971).

The veteran filed this application to reopen his claim in 
September 2003.  

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  In addition, for the purpose of 
determining whether a case should be reopened, the 
credibility of the evidence added to the record is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Under 38 C.F.R. § 3.156(a) (2006), "new and material 
evidence" means evidence not previously submitted to agency 
decision-makers that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim."  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened.  

Evidence associated with the claims folder since the RO's 
November 1971 rating decision includes VA medical records, 
dated from March 2003 to April 2005.  These documents confirm 
the veteran's left thumb disability, as evidenced by 
previously considered records.  As such, the additional 
pieces of evidence are cumulative.  While these records show 
that the veteran has had post-service treatment for his 
disability, they do not describe an in-service aggravation of 
disability.  It was the absence of such that was the basis 
for the prior denial.  Accordingly, this evidence does not 
support an unestablished fact necessary to substantiate the 
claim.  Consequently, VA has not received new and material 
evidence to reopen the veteran's claim, and this appeal must 
be denied.

ORDER

New and material evidence not having been submitted, the 
application to reopen a claim of service connection for left 
thumb disability is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


